IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1332
                                Filed May 20, 2015


IN THE INTEREST OF A.B.,
      Minor Child,

A.B., Minor Child,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Appanoose County, William S.

Owens, Associate Juvenile Judge.



         A.B. appeals the juvenile court’s orders adjudicating him delinquent,

contending the State failed to corroborate his confessions to the acts constituting

the offenses for which he was adjudicated delinquent. AFFIRMED.




         James R. Underwood, Centerville, for appellant.

         Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, and Alan Wilson, Acting Appanoose County Attorney, for appellee

State.




         Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                         2


DOYLE, J.

       A.B. appeals the juvenile court’s orders adjudicating him delinquent. He

contends the State failed to corroborate his confessions to the acts constituting

the offenses for which he was adjudicated delinquent. We affirm.

       I. Background Facts and Proceedings.

       In January 2014, the State filed two delinquency petitions asserting that

A.B., a minor, committed delinquent acts in connection to a fire and a theft that

occurred at A.B.’s school that, had A.B. been an adult, would have constituted

criminal offenses. The first petition alleged A.B. committed first-degree arson

and first-degree criminal mischief for unlawfully and willfully setting a fire at the

school and causing damages thereto. The second petition alleged A.B. stole

another student’s property having value in excess of $100 but not exceeding

$500, with the intent to deprive the student thereof.

       A hearing on the petitions was held in March 2014, and law enforcement

and fire officials responding to the fire and theft testified. One of the officers

testified that approximately eight days after the fire occurred, A.B.’s parent spoke

with him and advised him that A.B. had stated he started the fire at the school.

A.B.’s parent agreed to allow A.B. to be interviewed, and an interview was

subsequently conducted. There, A.B. told the officer

       that he took two pieces of paper out of a notebook, looked in the
       hall to make sure there were no teachers around, he then went into
       the lounge, walked over to the couch, set two pieces of paper on
       the right side of the couch and lit them on fire.

The officer testified he believed A.B. would “have to know how [the fire] was

started to describe it the way he did.” Additionally, A.B. explained the route he
                                         3


took in the school to avoid detection, and after viewing the school’s surveillance

video on the date of the fire, the officer believed the video corroborated the route

A.B. told him he had taken after starting the fire. There were no cameras right

outside of the teachers’ lounge, and the officer testified he did not see any other

kids in the hallways.

       The same officer testified concerning the theft charged against A.B. The

officer stated a student reported someone had taken her school bag. The bag

was later discovered in a bathroom, and $130 belonging to the student was

missing from the bag.      The officer watched the school’s surveillance video

corresponding with the time of the theft, and the officer testified he observed A.B.

“enter the bathroom with a bag, and then enter the bathroom with another bag.

So two separate times [A.B.] went in and out.” He testified that one of the bags

A.B. had possessed in the video was the bag that had been reported “stolen and

the money taken out of.” The officer testified he then went to A.B.’s home and

spoke with A.B. and his parent.         The officer told A.B. about the video

surveillance, and A.B. “admitted to it and took [the officer] to his room to collect

the money that he’d taken.” All but $9 was recovered from A.B.

       Following the hearing, the juvenile court adjudicated A.B. to have

committed delinquent acts that, had he been an adult, would have constituted

(1) reckless use of fire, in violation of Iowa Code section 712.5 (2013), and fifth-
                                             4


degree criminal mischief, in violation of section 716.1 and .6; and (2) fifth-degree

theft, in violation of sections 714.1 and .2(5). A.B. now appeals.1

       II. Scope and Standards of Review.

       “Delinquency proceedings are special proceedings that serve as an

alternative to the criminal prosecution of a child.” In re A.K., 825 N.W.2d 46, 49

(Iowa 2013).     Before a child can be adjudicated delinquent, the State must

overcome the presumption of innocence and prove beyond a reasonable doubt

the child engaged in delinquent conduct. See Iowa Code § 232.47(10); A.K., 825
N.W.2d at 49. Although our review is de novo, we give weight to the juvenile

court’s factual findings, particularly when considering witness credibility;

nevertheless, we are not bound by those findings. A.K., 825 N.W.2d at 49. The

overall “objective of the proceedings is the best interests of the child.” Id.

       III. Discussion.

       On appeal, A.B. does not dispute that he confessed to both crimes.

Rather, he contends the State failed to corroborate his confessions and prove

beyond a reasonable doubt each element of those crimes. The State argues he

failed to preserve error as to whether certain criminal procedural rules applied to


       1
         We observe that witness names were not placed at the top of each page where
transcript testimony appears in the parties’ appendix. See Iowa R. App. P. 6.905(7)(c)
(“The name of each witness whose testimony is included in the appendix shall be
inserted on the top of each appendix page where the witness’s testimony appears.”
(emphasis added)). By this note, we do not single out these parties or their attorneys,
for we have made similar observations in countless appeals. Our comment is directed to
the appellate bar. While the noted infraction may seem trivial, the violated rule is not just
some rigmarole designed to create more work for the appellate lawyer. Having the
name at the top of each page makes it much easier for us to navigate an appendix.
Compliance with the rule saves time, reduces frustration, and assists this court in
meeting its mandate to achieve maximum productivity in deciding a high volume of
cases. See Iowa Ct. R. 21.11.
                                          5


his juvenile hearing, but in any event, it sufficiently corroborated his confessions

with evidence testimony at the hearing. We address their arguments in turn.

       A. Error Preservation.

       Under the common law rule of corpus delicti, which means “the body or

substance of the crime charged,” “an accused cannot be convicted on his or her

own uncorroborated confession without proof that a crime has been committed

by someone.”     See 29 Am. Jur. 2d Evidence § 765 (2015); see also United

States v. Corona-Garcia, 210 F.3d 973, 978 (9th Cir. 2000); Gov’t of Virgin

Islands v. Harris, 938 F.2d 401, 408 (3d Cir. 1991). This rule is essentially

embodied in Iowa Rule of Criminal Procedure 2.21(4), which provides that a

defendant’s confession alone is not enough to warrant a conviction unless the

confession is either made in open court or “accompanied with other proof that the

defendant committed the offense.” See also State v. Polly, 657 N.W.2d 462, 467

(Iowa 2003). Thus, for the confession to serve as a basis for a defendant’s

conviction, “[t]he State must prove sufficient ‘other proof’ to corroborate [the

defendant’s] confession.” Polly, 657 N.W.2d at 467. However:

       Corroboration need not be strong nor need it go to the whole case
       so long as it confirms some material fact connecting the defendant
       with the crime. The State must offer evidence to show the crime
       has been committed and which as a whole proves [the defendant]
       is guilty beyond a reasonable doubt. However, the “other proof”
       itself does not have to prove the offense beyond a reasonable
       doubt or even by a preponderance. Other independent evidence
       merely fortifies the truth of the confession, without independently
       establishing the crime charged. “Other proof” must support the
       essential facts admitted sufficiently to justify [an] inference of their
       truth.

Id. (internal citations, quotation marks, and alterations omitted). Moreover, the

“other proof” required “may be established by circumstantial evidence.” State v.
                                         6

Stamper, 195 N.W.2d 110, 113 (Iowa 1972). “It is the court’s duty to determine

the existence of corroborative evidence and the [fact-finder’s] obligation to

determine the sufficiency of such evidence.” Polly, 657 N.W.2d at 467.

       The State points out that Rule 2.21(4) does not expressly apply to juvenile

delinquency proceedings, and it argues A.B. failed to preserve for our review that

it applies here. However, the State admits that before the district court, A.B.

sought dismissal of the proceedings, asserting the State failed to supplement his

confessions with other proof. Though A.B. did not make an express argument

that the rule should apply in his delinquency proceedings, we believe his

argument was sufficient to preserve the issue for our review.

       B. Reckless Use of Fire.

       Iowa Code section 712.5, “Reckless use of fire or explosives,”

provides: “Any person who shall so use fire . . . as to recklessly endanger the

property or safety of another shall be guilty of a serious misdemeanor.” A.B.

argues the district court “failed to realize that [he] was never seen on the first

floor of the [school] or near the teacher’s lounge,” nor was he “seen on video until

he was on the second floor.” On our de novo review, we expressly realize these

facts. Still, there was substantial “other proof” corroborating A.B.’s confession.

       The officer that interviewed A.B. testified that A.B.’s confession was

corroborated with the physical evidence—the couch was burned in the way and

location stated by A.B., and the officer did not believe someone who did not set

the fire would have known this information. Additionally, the officer testified that

A.B.’s confession was further corroborated by the video recording showing A.B.’s

exit after the fire in the manner stated by A.B. The testimony, along with the
                                         7


photos of the couch and the video, provide other independent evidence fortifying

the truth of A.B.’s confession that he started the fire, and a factfinder would be

substantially justified in believing the evidence. Accordingly, we agree with the

district court that the State proved beyond a reasonable doubt that A.B.

recklessly used fire in violation of Iowa Code section 712.5.

       C. Criminal Mischief.

       Iowa Code section 716.1 defines criminal mischief as “[a]ny damage,

defacing, alteration, or destruction of property is criminal mischief when done

intentionally by one who has no right to so act.” Criminal mischief in the fifth

degree is committed if the cost of replacing, repairing, or restoring the property

that is damaged, defaced, altered, or destroyed is less than $200. See Iowa

Code §§ 716.3-.6.

       Again, A.B. asserts the State failed to corroborate his confession, arguing

that the “video does not show [him] with paper and a lighter going into the

teacher’s lounge.”   Nevertheless, for the reasons stated above, we find the

officer’s testimony, along with the photos of the couch and the video, provide

other independent evidence fortifying the truth of A.B.’s confession that he

started the fire, and a factfinder would be substantially justified in believing the

evidence. Accordingly, we agree with the district court that the State proved

beyond a reasonable doubt that A.B. committed the offense of fifth-degree

criminal mischief in violation of Iowa Code sections 712.1 and .6.

       D. Theft.

       Finally, A.B. argues the State failed to corroborate his confession that he

stole another student’s bag and $130 from that bag. A person commits a theft
                                          8


when a person “[t]akes possession or control of the property of another, or

property in the possession of another, with the intent to deprive the other

thereof.” Id. § 714.1(1). Theft in the fifth degree is the theft of property not

exceeding $200 in value. Id. § 714.2(5).

       Again, the same officer testified a student had reported a bag stolen that

contained $130, and the officer’s review of the surveillance video showed A.B. in

possession of that bag. Moreover, A.B. gave him all but $9 back after confronted

with the crime. The officer’s testimony, along with the video and money, provide

other independent evidence fortifying the truth of A.B.’s confession that he took

the bag and the cash therein, and a factfinder would be substantially justified in

believing the evidence. Accordingly, we agree with the district court that the

State proved beyond a reasonable doubt that A.B. committed fifth-degree theft in

violation of Iowa Code sections 714.1(1) and .2(5).

       IV. Conclusion.

       Here, A.B. confessed to starting the fire and taking another student’s bag

and the cash within that bag, and the other independent evidence presented by

the State fortified the truth of A.B.’s confessions.         A factfinder would be

substantially justified in believing the evidence, and the evidence was therefore

sufficiently reliable to support the district court’s finding that A.B. committed those

delinquent acts beyond a reasonable doubt. Accordingly, we affirm the juvenile

court’s orders adjudicating A.B. as delinquent.

       AFFIRMED.